Citation Nr: 1612724	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-47 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis, and to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2013 VA Form 9, the Veteran requested a videoconference hearing at the RO.  

The Veteran had also initiated an appeal of a denial of service connection for cardiomyopathy.  A May 2015 rating decision granted service connection for coronary artery disease, status post myocardial infarction (claimed as ischemic heart disease and cardiomyopathy), rated 100 percent, effective May 27, 2008.  Consequently, that matter is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2013 statement, the Veteran requested a videoconference hearing in connection with his appeal.  The record does not reflect that he has been afforded such hearing.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

